DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cross-sectional constrictions are of dissimilar configurations” of claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 25 is objected to because of the following informalities:
Claim 25 recites “having only three or four second compression chambers” should be changed to --the plurality of second compression chambers having only three or four second compression chambers--.
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21, 24-26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the construction”.  Claim 20 recited “a cross-sectional constriction”. It is unclear if the constriction and the construction are the same elements or if the construction is intended to encompass other previously recited structures.
Claim 24 recites “a plurality of second compression chambers”.  Claim 16 previously recited “a second compression chamber”.  It is unclear if the chamber of claim 16 is included in the chambers of claim 24 or if the chambers of claim 24 are new and different chambers.
Claim 26 recites “the cross-sectional constrictions preferably are of dissimilar configurations”.  It is unclear if the dissimilar configurations are required by the claims or if they are merely optional.
Claim 29 recites “the first friction bearing segments and the second friction bearing segments are disposed so as to be asymmetrical in terms of a radial plane”.  As written the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen  U.S. 2014/0169952 in view of Sinner U.S. 3,782,793.
Re clm 16¸ Pedersen discloses a wind turbine (Fig. 2), comprising: a rotor shaft (shaft radially inside 1 and 11, Fig. 2); a bearing assembly (1 and/or 11) configured to rotatably receive the rotor shaft, the bearing assembly comprising: a first bearing ring (one of ring element radially outside or radially inside 1 and/or 11); a second bearing ring (other of ring element radially outside or radially inside 1 and/or 11) that is mounted to rotate relative to the first bearing ring; a hydrostatically supported first friction bearing segment (6 on either side of V-shaped ring, Fig. 1 and 3; [0020]) disposed on the first bearing ring.
Pedersen does not disclose the specifics of the hydrostatic bearing and does not disclose the first friction bearing segment interacting with a first friction face that is disposed on the second bearing ring; wherein the first friction bearing segment is received in a receptacle pocket of the first bearing ring such that a first compression chamber is formed between the first 
Sinner teaches a hydrostatic bearing arrangement comprising the first friction bearing segment (30, 40 and 60, Fig. 1) interacting with a first friction face (where 30 meets 100) that is disposed on the second bearing ring (100); wherein the first friction bearing segment is received in a receptacle pocket (formed by 70 and 80) of the first bearing ring (20, 70 and 80) such that a first compression chamber (73) is formed between the first bearing ring and the first friction bearing segment, and the first friction bearing segment is configured such that a second compression chamber (33) is formed between the first friction bearing segment and the second bearing ring, wherein the first compression chamber and the second compression chamber are connected by way of a duct (30a, 40a, 90 and 62) that runs through the first friction bearing segment for the purpose of supporting the load under all circumstances, even if excessive load acts upon the bearing (col. 1: lines 57-60).
It would have been obvious to one of ordinary skill in the art to modify Pedersen and provide the first friction bearing segment interacting with a first friction face that is disposed on the second bearing ring; wherein the first friction bearing segment is received in a receptacle pocket of the first bearing ring such that a first compression chamber is formed between the first bearing ring and the first friction bearing segment, and the first friction bearing segment is configured such that a second compression chamber is formed between the first friction bearing segment and the second bearing ring, wherein the first compression chamber and the second compression chamber are connected by way of a duct that runs through the first friction bearing segment for the purpose of supporting the load under all circumstances, even if excessive load acts upon the bearing.
Re clm 17, Pedersen further discloses a plurality of hydrostatically supported first friction bearing segments (6s, Fig. 1 and 3) which are mutually spaced apart in a circumferential direction of the first bearing ring and interact with the first friction face that is disposed on the second bearing ring.
Re clm 18¸ the improvement of Sinner further discloses the first friction bearing segment comprises a first pressure surface (bottom of 60) which faces the first compression chamber and a second pressure surface (bottom of 33) which faces the second compression chamber, wherein the first pressure surface is smaller than the second pressure surface (are of bottom of 60 is smaller than area of bottom of 33).
Re clm 19, the improvement of Sinner further discloses the second pressure surface (bottom of 33) of the first friction bearing segment is delimited by a peripheral protrusion (portion of 30 that creates sidewall of chamber 33).
Re clm 20, the improvement of Sinner further discloses a cross-sectional constriction is formed in the duct (90 has a reduced cross-section compared to 30a, 40a and 62).
Re clm 21, the improvement of Sinner further discloses the construction functions as a flow throttle (‘throttling device 90” in col. 4: lines 49-50).
Re clm 22, the improvement of Sinner further discloses a sealing element (61) disposed between the friction bearing segment and the first bearing ring.
Re clm 23, the improvement of Sinner further discloses the sealing element is disposed in the receptacle pocket (61 is in recess provided by 70 and 80).
Re clm 27, Pedersen further discloses at least one hydrostatically supported second friction bearing segment (Fig. 1 shows two different segments, one on either axial side of “v” shaped ring) which interacts with a second friction face that is disposed on the second bearing ring is disposed on the first bearing ring ([0035]).
Re clm 28¸Pedersen further discloses a plurality of hydrostatically supported second friction bearing segments (6s on ) which are mutually spaced apart in a circumferential direction .

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen  U.S. 2014/0169952 in view of Sinner U.S. 3,782,793 as applied to claim 16 above, and further in view of Lehmann U.S. 4,214,354.
Pedersen in view of Sinner discloses all the claimed subject matter as described above.
Re clm 24, Sinner does not disclose the first friction bearing segment is configured such that a plurality of second compression chambers are formed between the first friction bearing segment and the second bearing ring wherein the first compression chamber and the plurality of second compression chambers are connected by a plurality of ducts that run through the first friction bearing segment.
Lehmann teaches a hydrostatic bearing comprising a bearing segment (Fig. 4 and 6) such that a plurality of compression chambers (17s) are formed between the segment (8) and a bearing surface (5) wherein the first compression chamber (at 18) is connected by a plurality of ducts (21s) that run through the first friction bearing segment (8) for the purpose of improving the reliability of the bearing arrangement.
It would have been obvious to one of ordinary skill in the art to modify the single chamber design of Sinner with a multi-pocket design as shown by Lehmann and provide the first friction bearing segment is configured such that a plurality of second compression chambers are formed between the first friction bearing segment and the second bearing ring wherein the first compression chamber and the plurality of second compression chambers are connected by a plurality of ducts that run through the first friction bearing segment for the purpose of improving the reliability of the bearing arrangement. Reliability is improved due to the multi-pocket design.  For example, loss of bearing pressure due to an uneven bearing surface or a clogged duct in the single pocket design of Sinner would lose all bearing capacity while the same issue in the 
Re clm 25¸ the improvement of Lehmann further discloses only three or four second compression chambers (Lehmann specifically discloses four in Figs. 4 and 6).
Re clm 26, Sinner in view of Lehmann would further provide a cross-sectional constriction (90, Fig. 1 of Sinner) is formed in each respective on of the plurality of ducts (21 of Lehmann).

Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lehmann further discloses the bearing pockets 17 have a larger hydraulically effective surface than the recess 18 (recite in claim 18 of the instant application). DE 102012004329 discloses roller bearing in combination with sliding type bearings (hydrostatic bearings are sliding type bearings). Christ U.S. 4,114,959 discloses a four pocket hydrostatic bearing element, Figs. 1-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656